

STANDARD LEASE


201-207 South Street
Boston, Massachusetts


LANDLORD:
 
Essex River Ventures, Inc.
     
TENANT:
 
Zoom Telephonics, Inc.
     
PREMISES:
 
Agreed to be approximately 25,200 rentable square feet of that certain Building
known as 201-207 South Street, Boston, Massachusetts and more particularly
described in Exhibit A to this Lease
     
DATED:
 
As of December 22, 2006

 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


ARTICLE CAPTION
         
I.
BASIC LEASE PROVISIONS
1
 
1.1
Introduction
1
 
1.2
Basic Data
1
 
1.3
Additional Definitions
2
       
II.
PREMISES AND APPURTENANT RIGHTS
4
 
2.1
Lease of Premises
4
 
2.2
Appurtenant Rights and Reservations
4
       
III.
BASIC RENT
5
 
3.1
Payment
5
       
IV.
COMMENCEMENT AND CONDITION
5
 
4.1
Commencement Date
5
 
4.2
AS IS Condition
5
 
4.3
General Construction Provisions
6
       
V.
USE OF PREMISES
6
 
5.1
Permitted Use
6
 
5.2
Installation and Alterations by Tenant
6
       
VI.
ASSIGNMENT AND SUBLETTING
8
 
6.1
Prohibition
8
       
VII.
RESPONSIBILITY FOR REPAIRS AND CONDITIONS OF PREMISES; SERVICES TO BE FURNISHED
BY LANDLORD
11
 
7.1
Landlord Repairs
11
 
7.2
Tenant's Agreement
11
 
7.3
Floor Load - Heavy Machinery
12
 
7.4
Building Services
13
 
7.5
Electricity
13
 
7.6
Interruption of Essential Services
14
       
VIII.
REAL ESTATE TAXES
15
 
8.1
Payments on Account of Real Estate Taxes
15
 
8.2
Abatement
15
 
8.3
Alternate Taxes
16
       
IX.
OPERATING EXPENSES
16
 
9.1
Definitions
16
 
9.2
Tenant's Payments
17
       
X.
INDEMNITY AND PUBLIC LIABILITY INSURANCE
18
 
10.1
Tenant's Indemnity
18

 
 

--------------------------------------------------------------------------------


 
 

 
10.2
Public Liability Insurance
18
 
10.3
Tenant's Risk
18
 
10.4
Injury Caused by Third Parties
19
     
XI.
LANDLORD'S ACCESS TO PREMISES
19
 
11.1
Landlord's Rights
19
       
XII.
FIRE, EMINENT DOMAIN, ETC.
19
 
12.1
Abatement of Rent
19
 
12.2
Landlord's Right of Termination
20
 
12.3
Restoration
20
 
12.4
Award
20
     
 
XIII.
DEFAULT
21
 
13.1
Tenant's Default
21
 
13.2
Landlord's Default
23
       
XIV.
MISCELLANEOUS PROVISIONS
24
 
14.1
Extra Hazardous Use
24
 
14.2
Waiver
24
 
14.3
Covenant of Quiet Enjoyment
24
 
14.4
Landlord's Liability
24
 
14.5
Notice to Mortgagee or Ground Lessor
25
 
14.6
Assignment of Rents and Transfer of Title
25
 
14.7
Rules and Regulations
26
 
14.8
Additional Charges
26
 
14.9
Invalidity of Particular Provisions
26
 
14.10
Provisions Binding, Etc.
26
 
14.11
Recording
26
 
14.12
Notices
27
 
14.13
When Lease Becomes Binding
28
 
14.14
Paragraph Headings
28
 
14.15
Rights of Mortgagee or Ground Lessor
28
 
14.16
Estoppel Certificate
29
 
14.17
Security Deposit
29
 
14.18
Remedying Defaults
30
 
14.19
Holding Over
30
 
14.20
Waiver of Subrogation
30
 
14.21
Surrender of Premises
30
 
14.22
Intentionally Deleted
30
 
14.23
Brokerage
31
 
14.24
Special Taxation Provisions
31
 
14.25
Hazardous Materials
31
 
14.26
Governing Law
33
 
14.27
Independent Covenant
33
 
14.28
Survival Provision
33

 
 
-ii-

--------------------------------------------------------------------------------


 
LEASE


Preamble


THIS INSTRUMENT IS A LEASE, dated as of December 22, 2006 in which the Landlord
and the Tenant are the parties hereinafter named, and which relates to space
located in those certain buildings known and numbered as 201-207 South Street,
Boston, Massachusetts (hereafter collectively called the "Building"). The
parties to this instrument hereby agree with each other as follows:


ARTICLE I


BASIC LEASE PROVISIONS


1.1 INTRODUCTION. The following terms and provisions set forth basic data and,
where appropriate, constitute definitions of the terms hereinafter listed:


1.2 BASIC DATA.



Landlord:   Essex River Ventures, Inc.   a Massachusetts corporation

 
Landlord's Original Address:
c/o Essex River Management, Inc.
225 Friend Street - 7th Floor
Boston, Massachusetts 02114



Tenant: Zoom Telephonics, Inc., a Delaware corporation

  
Tenant's Original Address:
207 South Street
Boston, Massachusetts 02111


Guarantor: None


Basic Rent:


Lease Year
 
Basic Rent
 
Monthly Payment
 
1
 

$

403,200.00
 

$

33,600.00
 
2
 
$
403,200.00
 
$
33,600.00
 






--------------------------------------------------------------------------------


 
Base Taxes: Taxes for the fiscal year July 1, 2006 through and including June
30, 2007, as the same may be abated.


Base Operating Expenses: Operating Expenses for the calendar year ending
December 31, 2007.


Base Utility Expenses: Utility Expenses for the calendar year ending December
31, 2007.


Premises Rentable Area: Agreed to be approximately 25,200 rentable square feet.


Permitted Uses: General Office, but specifically excluding any use which would
cause any portion of the Premises to be deemed a "place of public accommodation"
as defined in the Americans with Disabilities Act of 1990, as amended (the
"ADA").


Escalation Factor: 44.97%, as computed in accordance with the Escalation Factor
Computation.


Initial Term: Two (2) years commencing on the Commencement Date and expiring at
the close of the day immediately preceding the second (2nd) year anniversary of
the Commencement Date, except that if the Commencement Date shall be other than
the first day of a calendar month, the expiration of the Initial Term shall be
at the close of the day on the last day of the calendar month on which such
anniversary date shall fall.


Security Deposit: $67,200.00 (subject to Landlord's determination upon its
review and approval of Tenant's financial information).


1.3 ADDITIONAL DEFINITIONS.


Manager: Essex River Management, Inc. or such other managing representative
designated by Landlord as the Manager from time to time.


Building Rentable Area: Agreed to be approximately 58,983 rentable square feet.


Business Days: All days except Saturday, Sunday, New Year's Day, Washington's
Birthday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas
Day (and the following day when any such day occurs on Sunday).


Commencement Date: As defined in Section 4.1.


Default of Tenant: As defined in Section 13.1.


Escalation Charges: The amounts prescribed in Sections 8.1 and 9.2.
 
-2-

--------------------------------------------------------------------------------




Escalation Factor Computation: Premises Rentable Area divided by 95% of the
Building Rentable Area.


Force Majeure: Collectively and individually, strike or other labor trouble,
fire or other casualty, governmental preemption of priorities or other controls
in connection with a national or other public emergency or shortages of, or
inability to obtain, fuel, supplies or labor resulting therefrom, or any other
cause, whether similar or dissimilar, beyond Landlord's reasonable control.


Initial Public Liability Insurance: $3,000,000 (per occurrence) primary
liability and $5,000,000 (per occurrence) excess liability (combined single
limit) for bodily injury, death and property damage, such policies to be written
with companies approved by Landlord and having a Best's Insurance Rating of A-
or better with a Financial Rating of X.


Lease Year or lease year: Each consecutive 12 calendar month period immediately
following the Commencement Date, but if the Commencement Date shall fall on
other than the first day of a calendar month, then such term shall mean each
consecutive twelve calendar month period commencing with the first day of the
first full calendar month following the calendar month in which the Commencement
Date occurs, however, the first lease year shall include any partial month
between the Commencement Date and the first day of the first full calendar month
immediately following the Commencement Date.


Operating Expenses: As set forth in Section 9. 1.


Operating Year: As defined in Section 9.1.


Premises: A portion of the Building shown on Exhibit A annexed hereto.


Property: The Building and the land parcel on which it is located (including any
parking areas, driveways, adjacent sidewalks and any other building and
improvements thereon) and the land parcel on which the parking area is located
(including any driveways and adjacent sidewalks thereon).


Rent Commencement Date: As defined in Section 3.1.


Tax Year: As defined in Section 8.1.


Taxes: As determined in accordance with Section 8. 1.


Tenants Removable Property: As defined in Section 5.2.


Term of this Lease: The Initial Term and any extension thereof in accordance
with the provisions hereof.


Utility Expenses: As defined in Section 9.1.


-3-

--------------------------------------------------------------------------------



Exhibits: The following Exhibits are annexed to this Lease and incorporated
herein by this reference:


Exhibit A - Plan showing Premises
Exhibit B - Intentionally Omitted
Exhibit C - Rules and Regulations
Exhibit D - Intentionally Omitted
Exhibit E - Operating Expenses
Exhibit F - Cleaning Services


ARTICLE II


PREMISES AND APPURTENANT RIGHTS.




2.1 LEASE OF PREMISES. Landlord hereby demises and leases to Tenant for the Term
of this Lease and upon the terms and conditions hereinafter set forth, and
Tenant hereby accepts from Landlord, the Premises. Landlord and Tenant
acknowledge and agree that the Premises consists of space located on the fourth
(4th) and fifth (5th) floors of 201 South Street and the third (3rd), fourth
(4th) and fifth (5th) floors of 207 South Street .


2.2 APPURTENANT RIGHTS AND RESERVATIONS. (a) Tenant shall have, as appurtenant
to the Premises, the non-exclusive right to use, and permit its invitees to use
in common with others, public or common lobbies, hallways, elevators, and common
walkways necessary for access to the Building, and if the portion of the
Premises on any floor includes less than the entire floor, the common toilets,
corridors and elevator lobby of such floor; but Tenant shall have no other
appurtenant rights and all such rights shall always be subject to reasonable
rules and regulations from time to time established by Landlord pursuant to
Section 14.7 and to the right of Landlord to designate and change from time to
time areas and facilities so to be used. Notwithstanding the foregoing to the
contrary, Tenant shall have the exclusive right to use one (1) tandem parking
space (to accommodate two (2) automobiles) behind the South Street Diner.


(b)  Excepted and excluded from the Premises are the ceiling, floor, perimeter
walls and exterior windows, except the inner surfaces thereof, but the entry
doors (and related glass and finish work) to the Premises are a part thereof;
and Tenant agrees that Landlord shall have the right to place in the Premises
(but in such manner as to reduce to a minimum interference with Tenant's use of
the Premises) interior storm windows, subcontrol devices (by way of
illustration, an electric sub panel, etc.), utility lines, pipes, equipment and
the like, in, over and upon the Premises. Tenant shall install and maintain, as
Landlord may require, proper access panels in any hung ceilings or walls as may
be installed by Tenant in the Premises to afford access to any facilities above
the ceiling or within or behind the walls.


-4-

--------------------------------------------------------------------------------




ARTICLE III


BASIC RENT



3.1 PAYMENT. (a) Tenant agrees to pay to Landlord, or as directed by Landlord,
commencing on December 22, 2006 (the "Rent Commencement Date"), which is the
"Closing Date" under the "Purchase and Sale Agreement" (as said term is
hereinafter defined) without offset, abatement, deduction or demand, the Basic
Rent plus Landlord’s estimated amounts for Escalation Charges. Such Basic Rent
plus Landlord’s estimated amounts for Escalation Charges shall be payable in
equal monthly installments, in advance, on the first day of each and every
calendar month during the Term of this Lease, at Landlord's Original Address, or
at such other place as Landlord shall from time to time designate by notice to
Tenant, in lawful money of the United States. In the event that any installment
of Basic Rent or Escalation Charges is not paid when due, Tenant shall pay, in
addition to any other additional charges due under this Lease, an administrative
fee equal to 5% of the overdue payment; provided, however, that there shall be
no fee charged for the first late payment in each lease year. As used herein,
the term "Purchase and Sale Agreement" shall mean that certain Purchase and Sale
Agreement dated August 31, 2006 by and between Landlord, as purchaser, and
Tenant, as seller, relating to the Property.


(b)  Basic Rent and Escalation Charges for any partial month shall be pro-rated
on a daily basis, and if the first day on which Tenant must pay Basic Rent and
Escalation Charges shall be other than the first day of a calendar month, the
first payment which Tenant shall make to Landlord shall be equal to a
proportionate part of the monthly installment of Basic Rent and Escalation
Charges for the partial month from the first day on which Tenant must pay Basic
Rent and Escalation Charges to the last day of the month in which such day
occurs, plus the installment of Basic Rent and Escalation Charges for the
succeeding calendar month.


ARTICLE IV


COMMENCEMENT AND CONDITION



4.1 COMMENCEMENT DATE. The Commencement Date shall be December 22, 2006, which
is the "Closing Date" under the Purchase and Sale Agreement. Notwithstanding the
foregoing, if Tenant's personnel shall occupy all or any part of the Premises
for the conduct of its business prior to the Commencement Date, such date shall
for all purposes of this Lease be the Commencement Date. The Tenant shall, upon
demand of the Landlord, execute a certificate confirming the Commencement Date
as it is determined in accordance with the provisions of this Section 4.1.


4.2 AS-IS CONDITION. Tenant agrees to accept the Premises in "AS IS" condition
without any representations or warranties (express, implied or otherwise).
 
-5-

--------------------------------------------------------------------------------




4.3 GENERAL CONSTRUCTION PROVISIONS. All construction work required or permitted
by this Lease, whether by Landlord or by Tenant, shall be done in a good and
workmanlike manner and in compliance with all applicable laws and all lawful
ordinances, regulations and orders of governmental authorities and insurance
rating or inspection bureaus having jurisdiction over the Building. Either party
may inspect the work of the other at reasonable time and shall promptly give
notice of observed defects.



ARTICLE V


USE OF PREMISES



5.1 PERMITTED USE. (a) Tenant agrees that the Premises shall be used and
occupied by Tenant only for Permitted Uses.


(b)  Tenant agrees to conform to the following provisions during the Term of
this Lease:


(i)  Tenant shall cause all freight to be delivered to or removed from the
Building and the Premises in accordance with reasonable rules and regulations
established by Landlord therefor;


(ii)  Tenant will not place on the exterior of the Premises (including both
interior and exterior surfaces of doors and interior surfaces of windows) or on
any part of the Building outside the Premises, any signs, symbol, advertisements
or the like visible to public view outside of the Premises. Landlord will not
unreasonably withhold consent for signs or lettering on the entry doors to the
Premises provided such signs conform to building standards adopted by Landlord
and Tenant has submitted a sketch of the sign to be placed on such entry doors.


(iii) Tenant shall not perform any act or carry on any practice which may injure
the Premises, or any other part of the Building, or cause offensive odors or
loud noise or constitute a nuisance or menace to any other tenant or tenants or
other persons in the Building;


(iv) Tenant shall, at its sole cost and expense, in its use of the Premises, the
Building or the Property, comply with the requirements of all applicable
governmental laws, rules and regulations (including, without limitation, the ADA
in connection with any alterations, improvements or construction performed by
Tenant in the Premises or the Building); and


(v) Tenant shall continuously throughout the Term of this Lease occupy the
Premises for the Permitted Uses and for no other purposes.


5.2 INSTALLATION AND ALTERATIONS BY TENANT. (a) Tenant shall make no
alterations, additions (including, for the purposes hereof, wall-to-wall
carpeting), or improvements in or to the Premises without Landlord's prior
written consent. Any such alterations, additions or improvements shall (i) be in
accordance with complete plans and specifications prepared by Tenant and
approved in advance by Landlord; (ii) be performed in a good and workmanlike
manner and in compliance with all applicable laws; (iii) be performed and
completed in the manner required in Section 5.2(d) hereof; (iv) be made at
Tenant's sole expense and at such times as Landlord may from time to time
designate; and (v) become a part of the Premises and the property of Landlord.
It is agreed and understood that Landlord shall have the right to review and
approve all changes to any plans which Landlord shall have approved pursuant to
this Section 5.2(a).
 
-6-

--------------------------------------------------------------------------------




It is also agreed and understood that Landlord shall not be deemed to be
unreasonable in denying its consent to alterations, additions and improvements
to the Premises which affect "Base Building Systems" (as said term is hereafter
defined).


As used herein, the term "Base Building Systems" shall mean (i) any mechanical,
electrical or plumbing system or component of the Building (including the
Premises) (ii) the exterior of the Building (iii) the Building HVAC distribution
system (iii) any fire safety prevention/suppression system and (iv) any
structural element or component of the Building.


(b)  All articles of personal property and all business fixtures, machinery and
equipment and furniture owned or installed by Tenant solely at its expense in
the Premises ("Tenant's Removable Property") shall remain the property of Tenant
and may be removed by Tenant at any time prior to the expiration of this Lease,
provided that Tenant, at its expense, shall repair any damage to the Building
caused by such removal.


(c)  Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic's or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises. Whenever and as often as any mechanic's lien shall have been filed
against the Premises based upon any act or interest of Tenant or of anyone
claiming through Tenant, Tenant shall forthwith take such actions by bonding,
deposit or payment as will remove or satisfy the lien.


(d)  All of the Tenant's alterations, additions and installation of furnishings
shall be coordinated with any work being performed by Landlord and in such
manner as to maintain harmonious labor relations and not damage the Property or
interfere with Building construction or operation and, except for installation
of furnishings, shall be performed by qualified contractors or workmen first
approved by Landlord, such approval not to be unreasonably withheld, conditioned
or delayed. Installation and moving of furnishings, equipment and the like shall
be performed only with labor compatible with that being employed by Landlord for
work in or to the Building and not to employ or permit the use of any labor or
otherwise take any action which might result in a labor dispute involving
personnel providing services in the Building. Except for work by Landlord's
general contractor, Tenant before its work is started shall: secure all licenses
and permits necessary therefor and deliver copies thereof to Landlord; deliver
to Landlord a statement of the names of all its contractors and subcontractors
and the estimated cost of all labor and material to be furnished by them; and
cause each contractor to carry workmen's compensation insurance in statutory
amounts covering all the contractor's and subcontractor's employees and
comprehensive public liability insurance and property damage insurance with such
limits as Landlord may reasonably require but in no event less than the Initial
Public Liability Insurance specified in Section 1.3 of this Lease as the same
may be increased from time to time in accordance with the provisions of Article
X of this Lease (all such insurance to be written in companies approved by
Landlord and insuring Landlord, Manager and Tenant as well as the contractors),
and to deliver to Landlord certificates of all such insurance. Tenant agrees to
pay promptly when due the entire cost of any work done on the Premises by
Tenant, its agents, employees, or independent contractors, and not to cause or
permit any liens for labor or materials performed or furnished in connection
therewith to attach to the Premises or the Property and immediately to discharge
any such liens which may so attach and, at the request of Landlord to deliver to
Landlord security satisfactory to Landlord against liens arising out of the
furnishing of such labor and material. Upon completion of any work done on the
Premises by Tenant, its agents, employees, or independent contractors, Tenant
shall promptly deliver to Landlord (i) original lien releases and waivers
executed by each contractor, subcontractor, supplier, materialmen, architect,
engineer or other party which furnished labor, materials or other services in
connection with such work and pursuant to which all liens, claims and other
rights of such party with respect to labor, material or services furnished in
connection with such work are unconditionally released and waived and (ii)
copies of any certificate(s) of occupancy relating to the Premises issued by the
City of Boston. Tenant shall pay within fourteen (14) days after being billed
therefor by Landlord, as an additional charge hereunder, one hundred percent
(100%) of any increase in real estate taxes on the Property not otherwise billed
to Tenant which shall, at any time after commencement of the Term, result from
any alteration, addition or improvement to the Premises made by or on behalf of
Tenant (including Tenant's original installation and Tenant's subsequent
alterations, additions, substitutions and improvements), whether done prior to
or after the commencement of the Term of this Lease.
 
-7-

--------------------------------------------------------------------------------




(e)  In connection with the performance of any alterations, improvements,
changes or additions to the Premises as contemplated by Article IV or Section
5.2 of this Lease, in the event that any such improvement, alteration, change or
addition to the Premises to be performed by Tenant (the "Work") affects
so-called "Base Building Systems" and to the extent that such Work is not
performed by Landlord or a general contractor employed directly by Landlord,
Tenant hereby agrees to use the services of a construction management firm
designated by Landlord to oversee, coordinate and review all aspects of any such
Work. The cost and expense of the services of such construction manager shall be
borne by Tenant as an additional charge under this Lease.



ARTICLE VI


ASSIGNMENT AND SUBLETTING



6.1 PROHIBITION. (a) Tenant covenants and agrees that whether voluntarily,
involuntarily, by operation of law or otherwise, neither this Lease nor the term
and estate hereby granted, nor any interest herein or therein, will be assigned,
mortgaged, pledged, encumbered or otherwise transferred and that neither the
Premises nor any part thereof will be encumbered in any manner by reason of any
act or omission on the part of Tenant, or used or occupied, by anyone other than
Tenant, or for any use or purpose other than a Permitted Use, or be sublet
(which term, without limitation, shall include granting of concessions, licenses
and the like) in whole or in part, or be offered or advertised for assignment or
subletting without, in each instance, Landlord's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Tenant shall
reimburse Landlord for all costs and expenses sustained or incurred by Landlord
in connection with any request by Tenant for Landlord's consent to an assignment
or subletting.
 
-8-

--------------------------------------------------------------------------------




(b)  The provisions of paragraph (a) of this Section shall apply to a transfer
(by one or more transfers) of a majority of the stock or partnership interests,
or other evidences of ownership of Tenant as if such transfer were an assignment
of this Lease; but such provisions shall not apply to transactions with an
entity into or with which Tenant is merged or consolidated or to which
substantially all of Tenant's assets are transferred or to any entity which
controls or is controlled by Tenant or is under common control with Tenant,
provided that in any of such events (i) the successor to Tenant has a net worth
computed in accordance with generally accepted accounting principles at least
equal to the net worth of Tenant immediately prior to such merger, consolidation
or transfer, (ii) proof satisfactory to Landlord of such net worth shall have
been delivered to Landlord at least 10 days prior to the effective date of any
such transaction, and (iii) the assignee agrees directly with Landlord, by
written instrument in form satisfactory to Landlord, to be bound by all the
obligations of Tenant hereunder including, without limitation, the covenant
against further assignment or subletting.


(c)  If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may, at any time and from time
to time, collect rent and other charges from the assignee, subtenant or
occupant, and apply the net amount collected to the rent and other charges
herein reserved, but no such assignment, subletting, occupancy, collection or
modification of any provisions of this Lease shall be deemed a waiver of this
covenant, or the acceptance of the assignee, subtenant or occupant as a tenant
or a release of the original named Tenant from the further performance by the
original named Tenant hereunder. Notwithstanding the foregoing to the contrary,
provided that no Default of Tenant exists under this Lease, Landlord and Tenant
shall split any subleasing profits 50/50, after deducting Tenant's reasonable
costs and expenses related to any such sublease. No assignment or subletting
hereunder shall relieve Tenant from its obligations hereunder and Tenant shall
remain fully and primarily liable therefor. No assignment or subletting, or
occupancy shall affect Permitted Uses. Any subletting shall expire as of the day
immediately preceding the date of expiration of the Term of this Lease.


(d)  In connection with any request by Tenant for consent to assignment or
subletting, Tenant shall first submit to Landlord in writing: (i) the name of
the proposed assignee or subtenant, (ii) such information as to its financial
responsibility and standing as Landlord may reasonably require, and (iii) all
terms and provisions upon which the proposed assignment or subletting is to be
made. Upon receipt from Tenant of such request and information, the Landlord
shall have an option (sometimes hereinafter referred to as the "option" or "Take
Back Option") to be exercised in writing within thirty (30) days after its
receipt from Tenant of such request and information, if the request is to assign
the Lease or to sublet all of the Premises, to cancel or terminate this Lease,
or, if the request is to sublet fifty (50%) percent or more of the Premises
only, to cancel and terminate this Lease with respect to such portion, in each
case, as of the date set forth in Landlord's notice of exercise of such option,
which shall be not less than sixty (60) nor more than one hundred twenty (120)
days following the giving of such notice; in the event Landlord shall exercise
such option, Tenant shall surrender possession of the entire Premises, or the
portion which is the subject of the option, as the case may be, on the date set
forth in such notice in accordance with the provisions of this Lease relating to
surrender of Premises at the expiration of the Term. If this Lease shall be
cancelled as to a portion of the Premises only, Basic Rent and Escalation
Charges shall thereafter be abated proportionately according to the ratio the
number of square feet of the portion of the space surrendered bears to the size
of the Premises. As additional rent, Tenant shall reimburse Landlord promptly
for reasonable legal and other expenses incurred by Landlord in connection with
any request by Tenant for consent to assignment or subletting.
 
-9-

--------------------------------------------------------------------------------




If Landlord shall not exercise its option pursuant to the foregoing provisions,
Landlord will not unreasonably delay or withhold its consent to the assignment
or subletting to the party referred to upon all the terms and provisions set
forth in Tenant's notice to Landlord, provided that the terms and provisions of
such assignment or subletting shall specifically make applicable to the assignee
or sublessee all of the provisions of this Article VI of the Lease so that
Landlord shall have against the assignee or sublessee all rights with respect to
any further assignment or subletting which are set forth in Article VI of the
Lease as amended hereby except that no such assignee or sublessee shall have any
right to further assign or sublet the Premises. In any case where Landlord
consents to an assignment of this Lease, Landlord shall be entitled to receive
100% of all amounts received by Tenant in connection with such assignment.
Further, in any case where Landlord consents to an assignment or a subletting,
Landlord shall be entitled to receive all "Subleasing Overages" (as said term is
hereinafter defined). As used herein, the term "Subleasing Overages" shall mean,
for each period in question, all amounts received by Tenant in excess of Basic
Rent and Escalation Charges and other items of additional rent reserved under
this Lease attributable to the space sublet (including, without limitation, all
lump sum payments made in connection therewith).


Any such assignment or subletting shall nevertheless be subject to all the terms
and provisions of Article VI and no assignment shall be binding upon Landlord or
any of Landlord's mortgagees, unless Tenant shall deliver to Landlord an
instrument in recordable form which contains a covenant of assumption by the
assignee running to Landlord and all persons claiming by, through or under
Landlord. The failure or refusal of the assignee to execute such instrument of
assumption shall not release or discharge the assignee from its liability as
Tenant hereunder. In addition, Tenant shall furnish to Landlord a conformed copy
of any sublease effected under terms of this Article VI. In no event shall the
Tenant hereunder be released from its liability under this Lease.


Landlord shall not be deemed unreasonable in refusing to approve a sublease
wherein the rent is, in the reasonable judgment of Landlord, at rates which are
below market for the Premises or Building or where such proposed subtenant is a
tenant, subtenant or occupant of the Building.


-10-

--------------------------------------------------------------------------------




ARTICLE VII


RESPONSIBILITY FOR REPAIRS AND CONDITIONS OF PREMISES;
SERVICES TO BE FURNISHED BY LANDLORD
 
7.1 LANDLORD REPAIRS. (a) Except as otherwise provided in this Lease, Landlord
agrees to keep in good order, condition and repair the roof, public areas,
exterior walls (including exterior glass) and structure of the Building
(including plumbing, mechanical and electrical systems installed by Landlord but
excluding any systems installed specifically for Tenant's benefit or used
exclusively by Tenant) and the HVAC system serving the Premises, all insofar as
they affect the Premises, except that Landlord shall in no event be responsible
to Tenant for the condition of glass in the Premises or for the doors (or
related glass and finish work) leading to the Premises, or for any condition in
the Premises or the Building caused by any act or neglect of Tenant, its agents,
employees, invitees or contractors. Landlord shall not be responsible to make
any improvements or repairs to the Building other than as expressly in this
Section 7.1 provided, unless expressly provided otherwise in this Lease. All
costs and expenses incurred by Landlord in performing its obligations under this
Section 7.1 shall be included in Operating Expenses (as said term is hereafter
defined).


(b)  Landlord shall never be liable for any failure to make repairs which
Landlord has undertaken to make under the provisions of this Section 7.1 or
elsewhere in this Lease, unless Tenant has given notice to Landlord of the need
to make such repairs, and Landlord has failed to commence to make such repairs
within a reasonable time after receipt of such notice, or fails to proceed with
reasonable diligence to complete such repairs.


(c)  Any services which Landlord is required to furnish pursuant to the
provisions of this Lease may, at Landlord's option be furnished from time to
time, in whole or in part, by employees of Landlord or by the Manager of the
Property or by one or more third persons. Landlord shall cause the paved
portions of the Property to be kept reasonably free and clear of snow, ice and
refuse and shall cause the landscaped areas of the Property to be maintained in
a reasonably attractive appearance.


7.2 TENANT'S AGREEMENT. (a) Tenant will keep neat and clean and maintain in
reasonably good order, condition and repair the Premises and every part thereof,
excepting only those repairs for which Landlord is responsible under the terms
of this Lease, reasonable wear and tear of the Premises, and damage by fire or
other casualty and as a consequence of the exercise of the power of eminent
domain; and shall surrender the Premises, at the end of the Term, in such
condition, ordinary wear and tear and damage by fire or other casualty excepted.
Without limitation, Tenant shall continually during the Term of this Lease
maintain the Premises in accordance with all laws, codes and ordinances from
time to time in effect and all directions, rules and regulations of the proper
officers of governmental agencies having jurisdiction, and of the Boston Board
of Fire Underwriters, and shall, at Tenant's own expense, obtain all permits,
licenses and the like required by applicable law. Notwithstanding the foregoing
or the provisions of Article XII, Tenant shall be responsible for the cost of
repairs which may be necessary by reason of damage to the Building caused by any
act or neglect of Tenant or its agents, employees, contractors or invitees
(including any damage by fire or any other casualty arising therefrom). Tenant
shall be responsible for the payment of all charges (whether billed directly to
Tenant by the applicable utility or submetered and billed to Tenant by Landlord)
for electricity, HVAC and other utilities used or consumed in the Premises in
accordance with the provisions of this Lease. Without limitation of the
foregoing, Tenant shall not do or perform, and shall not permit its agents,
servants, employees, contractors or invitees to do or perform any act or thing
in or upon the Property which will invalidate or be in conflict with the
certificate of occupancy for the Premises or the Building or violate any
statute, law, rule, by-law or ordinance of any governmental entity having
jurisdiction over the Property (the "Requirements"). Tenant shall, at Tenant's
sole cost and expenses, take all action, including the making of any
improvements or alterations necessary to comply with all Requirements
(including, but not limited to the ADA, as modified and supplemented from time
to time) which shall, with respect to the Premises or with respect to any
abatement of nuisance, impose any violation, order or duty upon Landlord or
Tenant arising from, or in connection with the Premises, Tenant's occupancy, use
or manner of use of the Premises (including, without limitation, any occupancy,
use or manner of use that constitutes a "place of public accommodation" under
the ADA), or any installations, alterations, improvements or construction in the
Premises, or required by reason of a breach of any of Tenant's covenants or
agreements under this Lease, whether or not such Requirements shall now be in
effect or hereafter enacted or issued.
 
-11-

--------------------------------------------------------------------------------




(b)  If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand that Tenant make the same forthwith, and if Tenant refuses
or neglects to commence such repairs and complete the same with reasonable
dispatch after such demand, Landlord may (but shall not be required to do so)
make or cause such repairs to be made (the provisions of Section 14.18 being
applicable to the costs thereof) and shall not be responsible to Tenant for any
loss or damage that may accrue to Tenant's stock or business by reason thereof.
Notwithstanding the foregoing, Landlord may elect to take action hereunder
immediately and without notice to Tenant if Landlord reasonably believes an
emergency to exist.


7.3 FLOOR LOAD - HEAVY MACHINERY. (a) Tenant shall not place a load upon any
floor in the Premises exceeding the floor load per square foot of area which
such floor was designed to carry and which is allowed by law. Landlord reserves
the right to prescribe the weight and position of all business machines and
mechanical equipment, including safes, which shall be placed so as to distribute
the weight. Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant's expense in settings sufficient, in Landlord's
judgment, to absorb and prevent vibration, noise and annoyance. Tenant shall not
move any safe, heavy machinery, heavy equipment, freight, bulky matter or
fixtures into or out of the Building without Landlord's prior consent, which
consent may include a requirement to provide insurance, naming Landlord as an
insured, in such amounts as Landlord may deem reasonable.


(b)  If such safe, machinery, equipment, freight, bulky matter or fixtures
requires special handling, Tenant agrees to employ only persons holding a Master
Rigger's License to do such work, and that all work in connection therewith
shall comply with applicable laws and regulations. Any such moving shall be at
the sole risk and hazard of Tenant, and Tenant will exonerate, indemnity and
save Landlord harmless against and from any liability, loss, injury, claim or
suit resulting directly or indirectly from such moving.
 
-12-

--------------------------------------------------------------------------------




7.4 BUILDING SERVICES. (a) Landlord shall also provide:


(i)  Cold water (at temperatures supplied by the City of Boston) for drinking,
lavatory and toilet purposes. If Tenant uses water for any purpose other than
for ordinary lavatory and drinking purposes and thereby materially increases its
water consumption, Landlord may assess a reasonable charge for the additional
water so used, or install a water meter and thereby measure Tenant's water
consumption for all purposes. In the latter event, Tenant shall pay the cost of
the meter and the cost of installation thereof including, without limitation,
any related charges incurred by Landlord in connection with providing and
installing the same. Tenant, at Tenant’s sole cost and expense, shall keep such
meter and related equipment in good working order and repair. Tenant agrees to
pay for water consumed, as shown on such meter, together with the sewer charge
based on such meter charges, as and when bills are rendered, and in default in
making such payment Landlord may pay such charges and collect the same from
Tenant as an additional charge.


(ii)  Access to the Premises twenty-four hours per day, subject to reasonable
security restrictions and restrictions based on emergency conditions and all
other applicable provisions of this Lease.


(iii)  Cleaning Services described in Exhibit F as and to the extent required by
Exhibit F.


(b)  Landlord reserves the right to curtail, suspend, interrupt and/or stop the
supply of water, sewage, electrical current, cleaning, and other services, and
to curtail, suspend, interrupt and/or stop use of entrances and/or lobbies
serving access to the Building, without thereby incurring any liability to
Tenant, when necessary by reason of accident or emergency, or for repairs,
alterations, replacements or improvements which in the judgment of Landlord are
necessary, or when prevented from supplying such services or use by strikes,
lockouts, difficulty in obtaining materials, accidents or any other cause beyond
Landlord's control, or by laws, orders or inability, by exercise of reasonable
diligence, to obtain electricity, water, gas, steam, coal, oil or other suitable
fuel or power. No diminution or abatement of rent or other compensation, nor any
direct, indirect or consequential damages shall or will be claimed by Tenant as
a result of, nor shall this Lease or any of the obligations of Tenant be
affected or reduced by reason of, any such interruption, curtailment, suspension
or stoppage in the furnishing of the foregoing services or use, irrespective of
the cause thereof. Failure or omission on the part of Landlord to furnish any of
the foregoing services or use shall not be construed as an eviction of Tenant,
actual or constructive, nor entitle Tenant to an abatement of rent, nor to
render the Landlord liable in damages, nor release Tenant from prompt
fulfillment of any of its covenants under this Lease.


7.5 ELECTRICITY. (a) Tenant acknowledges and agrees to the best of its knowledge
that there is a separate electrical meter in the Premises for the purpose of
measuring Tenant's use and consumption of electricity in the Premises. Tenant
shall make direct payment to the utility provider for any costs and expenses
related to the operation of lights and plugs in the Premises. Landlord shall
permit Landlord's existing wires, pipes, risers, conduits and other electrical
equipment of Landlord to be used for the purpose of providing electrical service
to the Premises. Tenant covenants and agrees that its electrical usage and
consumption will not disproportionately "siphon off" electrical service
necessary for other tenants of the Building and that its total connected load
will not exceed the maximum load from time to time permitted by applicable
governmental regulations nor the design criteria of the existing Building
electrical capacity. Landlord shall not in any way be liable or responsible to
Tenant for any loss or damage or expense which Tenant may sustain or incur if,
during the Term of this Lease, either the quantity or character of electric
current is changed or electric current is no longer available or suitable for
Tenant's requirements due to a factor or cause beyond Landlord's control. Tenant
shall purchase and install all lamps, tubes, bulbs, starters and ballasts. As
provided in this Section 7.5 and in Section 9.2(b) below, Tenant shall pay all
charges for electricity, HVAC and other utilities used or consumed in the
Premises.
 
-13-

--------------------------------------------------------------------------------




(b)  In order to insure that the foregoing requirements are not exceeded and to
avert possible adverse affect on the Building's electrical system, Tenant shall
not, without Landlord's prior consent, connect any fixtures, appliances or
equipment to the Building's electrical distribution system which operates on a
voltage in excess of 120 volts nominal. If Landlord shall consent to the
connection of any such fixtures, appliances or equipment, all additional risers
or other electrical facilities or equipment required therefor shall be provided
by Landlord and the cost thereof shall be paid by Tenant upon Landlord's demand
as Additional Rent. From time to time during the Term of this Lease, Landlord
shall have the right to have an electrical consultant selected by Landlord make
a survey of Tenant's electric usage, the result of which shall be conclusive and
binding upon Landlord and Tenant. In the event that such survey shows that
Tenant has exceeded the requirements set forth in paragraph (a), in addition to
any other rights Landlord may have hereunder, Tenant shall, upon demand,
reimburse Landlord for the costs of such survey.


7.6 INTERRUPTION OF ESSENTIAL SERVICES. Notwithstanding anything contained in
this Lease (including Exhibit E) to the contrary, if (a) an interruption or
curtailment, suspension or stoppage of an Essential Service (as said term is
hereinafter defined) shall occur (any such interruption of an Essential Service
being hereinafter referred to as a "Service Interruption"), and (b) such Service
Interruption continues for more than five (5) Business Days after Landlord shall
have received notice thereof from Tenant and (c) as a result of such Service
Interruption, the conduct of Tenant's normal operations in the Premises are
materially and adversely affected, then there shall be an abatement of one day's
Basic Rent for each day during which such Service Interruption continues beyond
such five (5) Business Day Period; provided, further, however, that if any part
of the Premises is reasonably useable for Tenant's operations or if Tenant
conducts all or any part of its operations in the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Basic Rent
shall only be proportionate to the nature and extent of the interruption of
Tenant's normal operations. The provisions of this Section 7.6 shall not be
binding upon any (a) Mortgagee foreclosing a mortgage on the Property or taking
a deed in lieu of foreclosure or (b) any purchaser at or upon foreclosure of a
mortgage on the Property. For purposes hereof, the term "Essential Services"
shall mean the following services: access to the Premises, telephone service,
heating, air-conditioning, water, sewer, and electricity. Landlord, in
exercising its rights under this Section 7.6, shall make reasonable efforts to
minimize any interference with Tenant's business operations in the Premises. Any
abatement of Basic Rent under this paragraph shall apply only with respect to
Basic Rent allocable to the period after each of the conditions set forth in
subsections (a) through (c) hereof shall have been satisfied and only during
such times as each of such conditions shall exist.
 
-14-

--------------------------------------------------------------------------------




ARTICLE VIII


REAL ESTATE TAXES



8.1 PAYMENTS ON ACCOUNT OF REAL ESTATE TAXES. (a) For the purposes of this
Article, the term "Tax Year" shall mean each twelve-month period commencing on
the July 1 immediately preceding the Commencement Date and each twelve-month
period thereafter commencing during the Term of this Lease; and the term "Taxes"
shall mean all real estate taxes, special assessments and betterment assessments
assessed with respect to the Property for any Tax Year.


(b)  In the event that during any Tax Year, Taxes shall be greater than Base
Taxes, Tenant shall pay to Landlord, as an Escalation Charge, an amount equal to
(i) the excess of Taxes over Base Taxes for each Tax Year (or partial Tax Year)
falling within the Term of this Lease, multiplied by (ii) the Escalation Factor,
such amount to be apportioned for any fraction of a Tax Year in which the
Commencement Date falls or the Term of this Lease ends.


(c)  Estimated payments by Tenant on account of Taxes shall be made monthly and
at the time and in the fashion herein provided for the payment of Basic Rent.
The monthly amount so to be paid to Landlord shall be sufficient to provide
Landlord by the time real estate tax payments are due a sum equal to Tenant's
required payments, as estimated by Landlord from time to time, on account of
Taxes for the then current Tax Year. Promptly after receipt by Landlord of bills
for such Taxes, Landlord shall advise Tenant of the amount thereof and the
computation of Tenant's payment on account thereof. If estimated payments
theretofore made by Tenant for the Tax Year covered by such bills exceed the
required payments on account thereof for such Year, Landlord shall credit the
amount of overpayment against subsequent obligations of Tenant on account of
Taxes (or refund such overpayment if the Term of this Lease has ended and Tenant
has no further obligation to Landlord); but if the required payments on account
thereof for such Tax Year are greater than estimated payments theretofore made
on account thereof for such Tax Year, Tenant shall make payment to Landlord
within 30 days after being so advised by Landlord. Landlord shall have the same
rights and remedies for the non-payment by Tenant of any payments due on account
of Taxes as Landlord has hereunder for the failure of Tenant to pay Basic Rent.
The obligations of Tenant pursuant to this Article VIII shall survive expiration
or earlier termination of the Term of this Lease.


8.2 ABATEMENT. If Landlord shall receive any tax refund or reimbursement of
Taxes or sum in lieu thereof with respect to any Tax Year which is not due to
vacancies in the Building, then out of any balance remaining thereof after
deducting Landlord's expenses reasonably incurred in obtaining such refund,
Landlord shall, provided there does not then exist a Default of Tenant, credit
an amount equal to such refund or reimbursement or sum in lieu thereof
(exclusive of any interest) multiplied by the Escalation Factor against the
obligations of Tenant next falling due under this Article VIII; provided, that
in no event shall Tenant be entitled to receive a credit equal to more than the
payments made by Tenant on account of Taxes for such Year pursuant to paragraph
(b) of Section 8.1 or to receive any payments or abatements of Basic Rent if
Taxes for any Tax Year are less than Base Taxes or if Base Taxes are abated.
 
-15-

--------------------------------------------------------------------------------




8.3 ALTERNATE TAXES. (a) If some method or type of taxation shall replace the
current method of assessment of real estate taxes in whole or in part, or the
type thereof, or if additional types of taxes are imposed upon the Property or
Landlord relating to the Property, Tenant agrees that Tenant shall pay a
proportionate share of the same as an additional charge computed in a fashion
consistent with the method of computation herein provided, to the end that
Tenant's share thereof shall be, to the maximum extent practicable, comparable
to that which Tenant would bear under the foregoing provisions.


(b)  If a tax (other than Federal or State net income tax) is assessed on
account of the rents or other charges payable by Tenant to Landlord under this
Lease, Tenant agrees to pay the same as an additional charge within ten (10)
days after billing therefor, unless applicable law prohibits the payment of such
tax by Tenant.



ARTICLE IX


OPERATING EXPENSES



9.1 DEFINITIONS. For the purposes of this Article, the following terms shall
have the following respective meanings:


(i)  Operating Year: Each calendar year in which any part of the Term of this
Lease shall fall.


(ii)  Operating Expenses: The aggregate costs or expenses reasonably incurred by
Landlord with respect to the operation, administration, insuring, cleaning,
repair, maintenance and management of the Property (but specifically excluding
Utility Expenses) all as set forth in Exhibit E annexed hereto, provided that,
if during any portion of the Operating Year for which Operating Expenses are
being computed, less than all of Building Rentable Area was occupied by tenants
or if Landlord is not supplying all tenants with the services being supplied
hereunder, actual Operating Expenses incurred shall be reasonably extrapolated
by Landlord on an item by item basis to the estimated Operating Expenses that
would have been incurred if the Building were fully occupied for such Year and
such services were being supplied to all tenants, and such extrapolated amount
shall, for the purposes hereof, be deemed to be the Operating Expenses for such
Year.


(iii) Utility Expenses: The aggregate costs or expenses reasonably incurred by
Landlord with respect to supplying electricity (other than electricity supplied
to those portions of the Building leased to tenants), oil, steam, gas, water and
sewer and other utilities supplied to the Property and not paid for directly by
tenants, provided that, if during any portion of the Operating Year for which
Utility Expenses are being computed, less than all Building Rentable Area was
occupied by tenants or if Landlord is not supplying all tenants with the
utilities being supplied hereunder, actual utility expenses incurred shall be
reasonably extrapolated by Landlord on an item-by-item basis to the estimated
Utility Expenses that would have been incurred if the Building were fully
occupied for such Year and such utilities were being supplied to all tenants,
and such extrapolated amount shall, for the purposes hereof, be deemed to be the
Utility Expenses for such Year.
 
-16-

--------------------------------------------------------------------------------




9.2 TENANT'S PAYMENTS. (a) In the event that during any Operating Year,
Operating Expenses shall exceed Base Operating Expenses, Tenant shall pay to
Landlord, as an Escalation Charge, an amount equal to (i) the excess of
Operating Expenses over Base Operating Expenses for each Operating Year (or
partial Operating Year) falling within the Term of this Lease multiplied by (ii)
the Escalation Factor, such amount to be apportioned for any partial Operating
Year in which the Commencement Date falls or the Term of this Lease ends.


(b)  In the event that during any Operating Year, Utility Expenses shall exceed
Base Utility Expenses, Tenant shall pay to Landlord, as an Escalation Charge, an
amount equal to (i) the excess of Utility Expenses over Base Utility Expenses
for each Operating Year (or partial Operating Year) falling within the Term of
this Lease multiplied by (ii) the Escalation Factor, such amount to be
apportioned for any partial Operating Year in which the Commencement Date falls
or the Term of this Lease ends.


(c)  Estimated payments by Tenant on account of Operating Expenses and Utility
Expenses shall be made monthly and at the time and in the fashion herein
provided for the payment of Basic Rent. The monthly amount so to be paid to
Landlord shall be sufficient to provide Landlord by the end of each Operating
Year a sum equal to Tenant's required payments, as estimated by Landlord from
time to time during each Operating Year, on account of Operating Expenses and
Utility Expenses for such Operating Year. After the end of each Operating Year,
Landlord shall submit to Tenant a reasonably detailed accounting of Operating
Expenses and Utility Expenses for such Operating Year, and Landlord shall
certify to the accuracy thereof. If estimated payments theretofore made for such
Operating Year by Tenant exceed Tenant's required payment on account thereof for
such Operating Year, according to such statement, Landlord shall credit the
amount of overpayment against subsequent obligations of Tenant with respect to
Operating Expenses and Utility Expenses (or refund such overpayment if the Term
of this Lease has ended and Tenant has no further obligation to Landlord), but,
if the required payments on account thereof for such Operating Year are greater
than the estimated payments (if any) theretofore made on account thereof for
such Operating Year, Tenant shall make payment to Landlord within thirty (30)
days after being so advised by Landlord. Landlord shall have the same rights and
remedies for the nonpayment by Tenant of any payments due on account of
Operating Expenses and Utility Expenses as Landlord has hereunder for the
failure of Tenant to pay Basic Rent. The obligations of Tenant under this
Article IX shall survive expiration or earlier termination of the Term of this
Lease.


-17-

--------------------------------------------------------------------------------




ARTICLE X


INDEMNITY AND PUBLIC LIABILITY INSURANCE



10.1 TENANT'S INDEMNITY. To the maximum extent this agreement may be made
effective according to law, Tenant agrees to defend, indemnify and save harmless
Landlord and its officers, directors, shareholders, employees, contractors,
servants, invitees, representatives and agents from and against all claims,
loss, liability, costs and damages of whatever nature arising from any default
by Tenant under this Lease and the following: (i) from any accident, injury,
death or damage whatsoever to any person, or to the property of any person,
occurring in or about the Premises; (ii) from any accident, injury, death or
damage occurring outside of the Premises but on the Property, where such
accident, damage or injury results or is claimed to have resulted from an act or
omission on the part of Tenant or Tenant's agents, employees, invitees,
independent contractors, or any other person acting under Tenant; or (iii) in
connection with the conduct or management of the Premises or of any business
therein, or any thing or work whatsoever done, or any condition created (other
than by Landlord) in or about the Premises; and, in any case, occurring after
the date of this Lease, until the end of the Term of this Lease, and thereafter
so long as Tenant is in occupancy of the Premises. This indemnity and hold
harmless agreement shall include indemnity against all costs, expenses and
liabilities incurred in, or in connection with, any such claim or proceeding
brought thereon, and the defense thereof, including, without limitation,
reasonable attorneys' fees and costs at both the trial and appellate levels. The
provisions of this Section 10.1 shall survive the expiration or any earlier
termination of this Lease.


10.2 PUBLIC LIABILITY INSURANCE. Tenant agrees to maintain in full force from
the date upon which Tenant first enters the Premises for any reason, throughout
the Term of this Lease, and thereafter so long as Tenant is in occupancy of any
part of the Premises, a policy of general liability and property damage
insurance (including broad form contractual liability, independent contractor's
hazard and completed operations coverage) under which Landlord and Manager (and
such other persons as are in privity of estate with Landlord as may be set out
in notice from time to time) and Tenant are named as insureds, and under which
the insurer agrees to defend, indemnify and hold Landlord, Manager, and those in
privity of estate with Landlord, harmless from and against all cost, expense
and/or liability arising out of or based upon any and all claims, accidents,
injuries and damages set forth in Section 10.1. Each such policy shall be
non-cancellable and non-amendable with respect to Landlord, Manager and
Landlord's said designees without thirty (30) days' prior notice to Landlord and
shall be in at least the amounts of the Initial Public Liability Insurance
specified in Section 1.3 or such greater amounts as Landlord shall from time to
time request, and a duplicate original or certificate thereof shall be delivered
to Landlord.


10.3 TENANT'S RISK. To the maximum extent this agreement may be made effective
according to law, Tenant agrees to use and occupy the Premises and to use such
other portions of the Property as Tenant is herein given the right to use at
Tenant's own risk; and Landlord shall have no responsibility or liability for
any loss of or damage to Tenant's Removable Property or for any inconvenience,
annoyance, interruption or injury to business arising from Landlord's making any
repairs or changes which Landlord is permitted by this Lease or required by law
to make in or to any portion of the Premises or other sections of the Property,
or in or to the fixtures, equipment or appurtenances thereof. Tenant shall carry
"all-risk" property insurance on a "replacement cost" basis (including so-called
improvements and betterments), and provide a waiver of subrogation as required
in Section 14.20. The provisions of this Section 10.3 shall be applicable from
and after the execution of this Lease and until the end of the Term of this
Lease, and during such further period as Tenant may use or be in occupancy of
any part of the Premises or of the Building.
 
-18-

--------------------------------------------------------------------------------




10.4 INJURY CAUSED BY THIRD PARTIES. To the maximum extent this agreement may be
made effective according to law, Tenant agrees that Landlord shall not be
responsible or liable to Tenant, or to those claiming by, through or under
Tenant, for any loss or damage that may be occasioned by or through the acts or
omissions of persons occupying adjoining premises or any part of the premises
adjacent to or connecting with the Premises or any part of the Property or
otherwise. The provisions of this Section 10.4 shall survive the expiration or
any earlier termination of this Lease.



ARTICLE XI


LANDLORD'S ACCESS TO PREMISES



11.1 LANDLORD'S RIGHTS. Landlord shall have the right to enter the Premises at
all reasonable hours for the purpose of inspecting or making repairs to the
same, and Landlord shall also have the right to make access available at all
reasonable hours to prospective or existing mortgagees, purchasers or tenants of
any part of the Property, all upon reasonable notice to Tenant, which the
parties agree shall be twenty-four (24) hour prior telephonic notice except in
the case of any emergency, accident or Force Majeure.


ARTICLE XII


FIRE, EMINENT DOMAIN, ETC.


12.1 ABATEMENT OF RENT. If the Premises shall be damaged by fire or casualty,
Basic Rent and Escalation Charges payable by Tenant shall abate proportionately
for the period in which, by reason of such damage, there is substantial
interference with Tenant's use of the Premises, having regard to the extent to
which Tenant may be required to discontinue Tenant's use of all or a portion of
the Premises, but such abatement or reduction shall end if and when Landlord
shall have substantially restored the Premises (excluding any alterations,
additions or improvements made by Tenant pursuant to Section 5.2) to the
condition in which they were prior to such damage. If the Premises shall be
affected by any exercise of the power of eminent domain, Basic Rent and
Escalation Charges payable by Tenant shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant. In no event shall Landlord have any liability for damages to Tenant
for inconvenience, annoyance, or interruption of business or other claims or
causes of action arising from such fire, casualty or eminent domain.
 
-19-

--------------------------------------------------------------------------------




12.2 LANDLORD'S RIGHT OF TERMINATION. If the Premises or the Building are
substantially damaged by fire or casualty (the term "substantially damaged"
meaning damage of such a character that the same cannot, in ordinary course,
reasonably be expected to be repaired within one hundred twenty (120) days from
the time the repair work would commence), or if any part of the Building is
taken by any exercise of the right of eminent domain, then Landlord shall have
the right to terminate this Lease (even if Landlord's entire interest in the
Premises may have been divested) by giving notice of Landlord's election so to
do within sixty (60) days after the occurrence of such casualty or the effective
date of such taking, whereupon this Lease shall terminate thirty (30) days after
the date of such notice with the same force and effect as if such date were the
date originally established as the expiration date hereof.


12.3 RESTORATION. If this Lease shall not be terminated pursuant to Section
12.2, Landlord shall thereafter use due diligence to restore the Premises
(excluding any alterations, additions or improvements made by Tenant) to proper
condition for Tenant's use and occupation, provided that Landlord's obligation
shall be limited to the amount of insurance proceeds available therefor. If, for
any reason, such restoration shall not be substantially completed within three
(3) months after the expiration of the 90-day period referred to in Section 12.2
(which three (3) month period may be extended for such periods of time as
Landlord is prevented from proceeding with or completing such restoration for
any cause beyond Landlord's reasonable control), Tenant shall have the right to
terminate this Lease by giving notice to Landlord thereof within thirty (30)
days after the expiration of such period (as so extended). Upon the giving of
such notice, this Lease shall cease and come to an end without further liability
or obligation on the part of either party unless, within such 30-day period,
Landlord substantially completes such restoration. Such right of termination
shall be Tenant's sole and exclusive remedy at law or in equity for Landlord's
failure so to complete such restoration.


12.4 AWARD. Landlord shall have and hereby reserves and excepts, and Tenant
hereby grants and assigns to Landlord, all rights to recover for damages to the
Property and the leasehold interest hereby created, and to compensation accrued
or hereafter to accrue by reason of such taking, damage or destruction, and by
way of confirming the foregoing, Tenant hereby grants and assigns, and covenants
with Landlord to grant and assign to Landlord, all rights to such damages or
compensation. Nothing contained herein shall be construed to prevent Tenant
from, at its sole cost and expense, prosecuting a separate condemnation
proceeding with respect to a claim for the value of any of Tenant's Removable
Property installed in the Premises by Tenant at Tenant's expense and for
relocation expenses, provided that such action shall not affect the amount of
compensation otherwise recoverable by Landlord from the taking authority.

-20-

--------------------------------------------------------------------------------




ARTICLE XIII


DEFAULT
 
13.1 TENANT'S DEFAULT. (a) If at any time subsequent to the date of this Lease
any one or more of the following events (herein referred to as a "Default of
Tenant") shall happen:


(i)  Tenant shall fail to pay the Basic Rent, Escalation Charges or other sums
payable as additional charges hereunder within five (5) days after the date when
due; or


(ii)  Tenant shall neglect or fail to perform or observe any other covenant
herein contained on Tenant's part to be performed or observed, or Tenant shall
desert or abandon the Premises or the Premises shall become, or appear to have
become vacant (regardless of whether the keys shall have been surrendered or the
rent and all other sums due shall have been paid) and Tenant shall fail to
remedy the same within thirty (30) days after notice to Tenant specifying such
neglect or failure, or if such failure is of such a nature that Tenant cannot
reasonably remedy the same within such thirty (30) day period, Tenant shall fail
to commence promptly to remedy the same and to prosecute such remedy to
completion with diligence and continuity, provided, however, in no event shall
such cure period exceed ninety (90) days unless Tenant is diligently and
continuously prosecuting such remedy to completion within said ninety (90) day
period; further, provided, however, if Tenant vacates all or any portion of the
Premises, Tenant's vacancy shall not constitute a default hereunder provided
that Tenant shall continue to pay Basic Rent, Escalation Charges and other sums
payable as additional charges hereunder when due; or; or


(iii)  Tenant's leasehold interest in the Premises shall be taken on execution
or by other process of law directed against Tenant; or


(iv)  Tenant shall make an assignment for the benefit of creditors or shall file
a voluntary petition in bankruptcy or shall be adjudicated bankrupt or
insolvent, or shall file any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present or future Federal, State or other statute,
law or regulation for the relief of debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties, or shall admit in writing its
inability to pay its debts generally as they become due; or


(v)  A petition shall be filed against Tenant in bankruptcy or under any other
law seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief under any present or future Federal,
State or other statute, law or regulation and shall remain undismissed or
unstayed for an aggregate of sixty (60) days (whether or not consecutive), or if
any debtor in possession (whether or not Tenant) trustee, receiver or liquidator
of Tenant or of all or any substantial part of its properties or of the Premises
shall be appointed without the consent or acquiescence of Tenant and such
appointment shall remain unvacated or unstayed for an aggregate of sixty (60)
days (whether or not consecutive); or


(vi)  If an event of the type described in clauses (i) or (ii) above shall occur
and if either (a) Tenant shall cure such default within the applicable grace
period or (b) Landlord shall, in its sole discretion , permit Tenant to cure
such default after the applicable grace period has expired, and an event which
would constitute a similar default if not cured within the applicable grace
period shall occur (without regard to any notice or opportunity to cure) more
than once within the next 365 days, whether or not such event is cured within
the applicable grace period;
 
-21-

--------------------------------------------------------------------------------




then in any such case (1) if such Default of Tenant shall occur prior to the
Commencement Date, this Lease shall ipso facto, and without further act on the
part of Landlord, terminate, and (2) if such Default of Tenant shall occur after
the Commencement Date, Landlord may terminate this Lease by notice to Tenant,
and thereupon this Lease shall come to an end as fully and completely as if such
date were the date herein originally fixed for the expiration of the Term of
this Lease, and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.


(b)  If this Lease shall be terminated as provided in this Article, or if any
execution or attachment shall be issued against Tenant or any of Tenant's
property whereupon the Premises shall be taken or occupied by someone other than
Tenant, then Landlord may, without notice, re-enter the Premises, either by
force, summary proceedings, ejectment or otherwise, and remove and dispossess
Tenant and all other persons and any and all property from the same, as if this
Lease had not been made, and Tenant hereby waives the service of notice of
intention to re-enter or to institute legal proceedings to that end.


(c)  In the event of any termination, Tenant shall pay the Basic Rent,
Escalation Charges and other sums payable hereunder up to the time of such
termination, and thereafter Tenant, until the end of what would have been the
Term of this Lease in the absence of such termination, and whether or not the
Premises shall have been relet, shall be liable to Landlord for, and shall pay
to Landlord, as liquidated current damages, the Basic Rent, Escalation Charges
and other sums which would be payable hereunder if such termination had not
occurred, less the net proceeds, if any, of any reletting of the Premises, after
deducting all expenses in connection with such reletting, including, without
limitation, all repossession costs, brokerage commissions, legal expenses,
attorneys' fees, advertising, expenses of employees, alteration costs and
expenses of preparation for such reletting. Tenant shall pay such current
damages to Landlord monthly on the days which the Basic Rent would have been
payable hereunder if this Lease had not been terminated.


(d)  At any time after such termination, whether or not Landlord shall have
collected any such current damages, as liquidated final damages and in lieu of
all such current damages beyond the date of such demand, at Landlord's election
Tenant shall pay to Landlord an amount equal to the excess, if any, of the Basic
Rent, Escalation Charges and other sums as hereinbefore provided which would be
payable hereunder from the date of such demand (assuming that, for the purposes
of this paragraph, annual payments by Tenant on account of Taxes, Utility
Expenses and Operating Expenses would be the same as the payments required for
the immediately preceding Operating or Tax Year) for what would be the then
unexpired Term of this Lease if the same had remained in effect, over the then
fair net rental value of the Premises for the same period.


(e)  In the case of any Default of Tenant, re-entry, expiration and
dispossession by summary proceeding or otherwise, Landlord may (i) re-let the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord's option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Term of this Lease and may grant concessions or free rent to the
extent that Landlord considers advisable and necessary to re-let the same and
(ii) may make such reasonable alterations, repairs and decorations in the
Premises as Landlord in its sole judgment considers advisable and necessary for
the purpose of reletting the Premises; and the making of such alterations,
repairs and decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Landlord shall in no event be liable in any
way whatsoever for failure to re-let the Premises, or, in the event that the
Premises are re-let, for failure to collect the rent under such re-letting.
Tenant hereby expressly waives any and all rights of redemption granted by or
under any present or future laws in the event of Tenant being evicted or
dispossessed, or in the event of Landlord obtaining possession of the Premises,
by reason of the violation by Tenant of any of the covenants and conditions of
this Lease.
 
-22-

--------------------------------------------------------------------------------




(f)  Tenant further agrees that Landlord may file suit from time to time to
recover any sums due under the terms of this Lease and that no recovery of any
portion due Landlord hereunder shall be a defense to any subsequent action
brought for any amount not theretofore reduced to judgment in favor of Landlord.
Reletting the Premises shall not be construed as an election on the part of
Landlord to terminate this Lease, and notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach, whereupon the foregoing provisions with respect to
termination shall apply. Nothing herein shall be deemed to require Landlord to
await the date whereon this Lease or the Term hereof would have expired by
limitation had there been no such default by Tenant, or no such termination, as
the case may be.


(g)  If a Guarantor of this Lease is named in Section 1.2, the happening of any
of the events described in paragraphs (a)(iv) or (a)(v) of this Section 13.1
with respect to the Guarantor shall constitute a Default of Tenant hereunder.


(h)  The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may at any time be entitled to lawfully, and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for.


(i)  All costs and expenses incurred by or on behalf of Landlord (including,
without limitation, attorneys' fees and expenses) in enforcing its rights
hereunder or occasioned by any Default of Tenant shall be paid by Tenant.


13.2 LANDLORD'S DEFAULT. Landlord shall in no event be in default of the
performance of any of Landlord's obligations hereunder unless and until Landlord
shall have unreasonably failed to perform such obligation within a period of
time reasonably required to correct any such default, after notice by Tenant to
Landlord specifying wherein Landlord has failed to perform any such obligations.


-23-

--------------------------------------------------------------------------------




ARTICLE XIV


MISCELLANEOUS PROVISIONS


14.1 EXTRA HAZARDOUS USE. Tenant covenants and agrees that Tenant will not do or
permit anything to be done in or upon the Premises, or bring in anything or keep
anything therein, which shall increase the rate of property or liability
insurance on the Premises or of the Building above the standard rate applicable
to premises being occupied for Permitted Uses; and Tenant further agrees that,
in the event that Tenant shall do any of the foregoing, Tenant will promptly pay
to Landlord, on demand, any such increase resulting therefrom, which shall be
due and payable as an additional charge hereunder.


14.2 WAIVER. (a) Failure on the part of Landlord or Tenant to complain of any
action or non-action on the part of the other, no matter how long the same may
continue, shall never be a waiver by Tenant or Landlord, respectively, of any of
the other's rights hereunder. Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord's or Tenant's consent or approval to or of any
subsequent similar act by the other.


(b)  No payment by Tenant, or acceptance by Landlord, of a lesser amount than
shall be due from Tenant to Landlord shall be treated otherwise than as a
payment on account of the earliest installment of any payment due from Tenant
under the provisions hereof. The acceptance by Landlord of a check for a lesser
amount with an endorsement or statement thereon, or upon any letter accompanying
such check, that such lesser amount is payment in full, shall be given no
effect, and Landlord may accept such check without prejudice to any other rights
or remedies which Landlord may have against Tenant.


14.3 COVENANT OF QUIET ENJOYMENT. Tenant, subject to the terms and provisions of
this Lease, on payment of the Basic Rent and Escalation Charges and observing,
keeping and performing all of the other terms and provisions of this Lease on
Tenant's part to be observed, kept and performed, shall lawfully, peaceably and
quietly have, hold, occupy and enjoy the Premises during the term hereof,
without hindrance or ejection by any persons lawfully claiming under Landlord to
have title to the Premises superior to Tenant; the foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied.


14.4 LANDLORD'S LIABILITY. (a) Tenant acknowledges and agrees that Landlord's
liability shall be limited to Landlord's equity interest in the Property without
recourse to any other assets of Landlord. Tenant specifically agrees to look
solely to Landlord's then interest in the Property at the time owned, for
recovery of any judgment from Landlord and not to any other assets of Landlord;
it being specifically agreed that neither Landlord (original or successor) nor
any of its assigns, agents, servants, employees, directors, shareholders,
officers, trustees and beneficiaries shall ever be personally liable for any
such judgment, or for the payment of any monetary obligation to Tenant. The
provision contained in the foregoing sentence is not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or Landlord's successors in interest, or to take any action not
involving the personal liability of Landlord (original or successor) to respond
in monetary damages from Landlord's assets other than Landlord's equity interest
in the Property.
 
-24-

--------------------------------------------------------------------------------




(b)  With respect to any services or utilities to be furnished by Landlord to
Tenant, Landlord shall in no event be liable for failure to furnish the same
when prevented from doing so by Force Majeure, strike, lockout, breakdown,
accident, order or regulation of or by any governmental authority, or failure of
supply, or inability by the exercise of reasonable diligence to obtain supplies,
parts or employees necessary to furnish such services, or because of war or
other emergency, or for any cause beyond Landlord's reasonable control, or for
any cause due to any act or neglect of Tenant or Tenant's servants, agents,
employees, licensees or any person claiming by, through or under Tenant; nor
shall any such failure give rise to any claim in Tenant's favor that Tenant has
been evicted, either constructively or actually, partially or wholly.


(c) In no event shall Landlord ever be liable to Tenant for any loss of business
or any other indirect or consequential damages suffered by Tenant from whatever
cause.


(d)  With respect to any repairs or restoration which are required or permitted
to be made by Landlord, the same may be made during normal business hours and
Landlord shall have no liability for damages to Tenant for inconvenience,
annoyance or interruption of business arising therefrom, except as expressly
provided in Section 7.6 of this Lease.


14.5 NOTICE TO MORTGAGEE OR GROUND LESSOR. After receiving notice from any
person, firm or other entity that it holds a mortgage or a ground lease which
includes the Premises, no notice from Tenant to Landlord alleging any default by
Landlord shall be effective unless and until a copy of the same is given to such
holder or ground lessor (provided Tenant shall have been furnished in writing
with the name and complete mailing address of such holder or ground lessor), and
the curing of any of Landlord's defaults by such holder or ground lessor shall
be treated as performance by Landlord.


14.6 ASSIGNMENT OF RENTS AND TRANSFER OF TITLE. (a) With reference to any
assignment by Landlord of Landlord's interest in this Lease, or the rents
payable hereunder, conditional in nature or otherwise, which assignment is made
to the holder of a mortgage on property which includes the Premises, Tenant
agrees that the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, shall never be treated as an assumption by such holder
of any of the obligations of Landlord hereunder unless such holder shall, by
notice sent to Tenant, specifically otherwise elect and that, except as
aforesaid, such holder shall be treated as having assumed Landlord's obligations
hereunder only upon foreclosure of such holder's mortgage and the taking of
possession of the Premises.


(b)  In no event shall the acquisition of Landlord's interest in the Property by
a purchaser which, simultaneously therewith, leases Landlord's entire interest
in the Property back to the seller thereof be treated as an assumption by
operation of law or otherwise, of Landlord's obligations hereunder, but Tenant
shall look solely to such seller-lessee, and its successors from time to time in
title, for performance of Landlord's obligations hereunder. In any such event,
this Lease shall be subject and subordinate to the lease to such purchaser. For
all purposes, such seller-lessee, and its successors in title, shall be the
Landlord hereunder unless and until Landlord's position shall have been assumed
by such purchaser-lessor.
 
-25-

--------------------------------------------------------------------------------




(c)  Except as provided in paragraph (b) of this Section, in the event of any
transfer of title to the Property by Landlord, Landlord shall thereafter be
entirely freed and relieved from the performance and observance of all covenants
and obligations hereunder except such as may have already accrued and
unsatisfied prior to such transfer of title.


14.7 RULES AND REGULATIONS. Tenant shall abide by rules and regulations set
forth in Exhibit C attached hereto and those rules and regulations from time to
time established by Landlord, it being agreed that such rules and regulations
will be established and applied by Landlord in a non-discriminatory fashion,
such that all rules and regulations shall be generally applicable to other
tenants of the Building of similar nature to the Tenant named herein. Landlord
agrees to use reasonable efforts to insure that any such rules and regulations
are uniformly enforced, but Landlord shall not be liable to Tenant for violation
of the same by any other tenant or occupant of the Building, or persons having
business with them. In the event that there shall be any conflict between such
rules and regulations and the provisions of this Lease, the provisions of this
Lease shall control.


14.8 ADDITIONAL CHARGES. If Tenant shall fail to pay when due any sums under
this Lease designated or payable as an additional charge, Landlord shall have
the same rights and remedies as Landlord has hereunder for failure to pay Basic
Rent.


14.9 INVALIDITY OF PARTICULAR PROVISIONS. If any term or provision of this
Lease, or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by Law.


14.10 PROVISIONS BINDING, ETC. Except as herein otherwise provided, the terms
hereof shall be binding upon and shall inure to the benefit of the successors
and assigns, respectively, of Landlord and Tenant and, if Tenant shall be an
individual, upon and to his heirs, executors, administrators, successors and
assigns. Each term and each provision of this Lease to be performed by Tenant
shall be construed to be both a covenant and a condition. The reference
contained to successors and assigns of Tenant is not intended to constitute a
consent to assignment by Tenant, but has reference only to those instances in
which Landlord may later give consent to a particular assignment as required by
those provisions of Article VI hereof.


14.11 RECORDING. Tenant agrees not to record this Lease, but each party hereto
agrees, on the request of the other, to execute a so-called notice of lease in
form recordable and complying with applicable law and reasonably satisfactory to
Landlord's attorneys. In no event shall such document set forth the rent or
other charges payable by Tenant under this Lease; and any such document shall
expressly state that it is executed pursuant to the provisions contained in this
Lease, and is not intended to vary the terms and conditions of this Lease.
 
-26-

--------------------------------------------------------------------------------




14.12 NOTICES. Whenever, by the terms of this Lease, notices, consents or
approvals shall or may by given either to Landlord or to Tenant, such notices,
consents or approvals shall be in writing and shall be sent by (i) nationally
recognized overnight delivery service with signature required on delivery or
(ii) registered or certified mail, return receipt requested, postage prepaid:


-27-

--------------------------------------------------------------------------------



If intended for Landlord, addressed to Landlord at:


Landlord's Original Address


(or to such other address as may from time to time hereafter be designated by
Landlord by like notice).


with a copy to:
Essex River Management, Inc.
c/o Essex River Ventures, Inc.
225 Friend Street - 7th Floor
Boston, Massachusetts 02114


If intended for Tenant, addressed to Tenant at Tenant's Original Address until
the Commencement Date and thereafter to the Premises (or to such other address
or addresses as may from time to time hereafter be designated by Tenant by like
notice.)


All such notices shall be effective when delivered if sent by overnight courier
and if by US Mail when deposited in the United States Mail within the
Continental United States, provided that the same are received in ordinary
course at the address to which the same were sent.


14.13 WHEN LEASE BECOMES BINDING. The submission of this document for
examination and negotiation does not constitute an offer to lease, or a
reservation of, or option for, the Premises, and this document shall become
effective and binding only upon the execution and delivery hereof by both
Landlord and Tenant. All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein and this
Lease expressly supersedes any proposals or other written documents relating
hereto. This Lease may be modified or altered only by written agreement between
Landlord and Tenant, and no act or omission of any employee or agent of Landlord
shall alter, change or modify any of the provisions hereof.


14.14 PARAGRAPH HEADINGS. The paragraph headings throughout this instrument are
for convenience and reference only, and the words contained therein shall in no
way be held to explain, modify, amplify or aid in the interpretation,
construction, or meaning of the provisions of this Lease.


14.15 RIGHTS OF MORTGAGEE OR GROUND LESSOR. This Lease shall be subordinate to
any mortgage or ground lease from time to time encumbering the Premises, whether
executed and delivered prior to or subsequent to the date of this Lease, if the
holder of such mortgage or ground lease shall so elect. If this Lease is
subordinate to any mortgage or ground lease and the holder thereof (or
successor) shall succeed to the interest of Landlord, at the election of such
holder (or successor) Tenant shall attorn to such holder and this Lease shall
continue in full force and effect between such holder (or successor) and Tenant.
Tenant agrees to execute such instruments of subordination or attornment in
confirmation of the foregoing agreement as such holder may request, and Tenant
hereby appoints such holder as Tenant's attorney-in-fact to execute such
subordination or attornment agreement upon default of Tenant in complying with
such holder's request. Landlord shall use commercially reasonable efforts to
obtain from Landlord's mortgagee a Subordination, Non-Disturbance and Attornment
Agreement in form and substance satisfactory to Landlord's mortgagee.
"Commercially reasonable efforts" shall not require Landlord to pay any money.
 
-28-

--------------------------------------------------------------------------------




14.16 ESTOPPEL CERTIFICATE. Recognizing that both parties may find it necessary
to establish to third parties, such as accountants, banks, mortgagees, ground
lessors, or the like, the then current status of performance hereunder, either
party, within fifteen (15) days following any written request of the other made
from time to time, will promptly furnish to Landlord, or the holder of any
mortgage or ground lease encumbering the Premises, or to Tenant, as the case may
be, a statement of the status of any matter pertaining to this Lease, including,
without limitation, acknowledgment that (or the extent to which) each party is
in compliance with its obligations under the terms of this Lease. Tenant's
failure to deliver such statement to Landlord and/or any prospective mortgagee
or purchaser designated by Landlord within such time (x) shall be conclusive
upon Tenant (i) that this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii) that there are no
uncured defaults in the Landlord's performance and (iii) that no more than one
(1) month's rental has been paid in advance and (y) at Landlord's election, five
(5) business days following notice of such election, shall constitute a Default
of Tenant hereunder.


14.17 SECURITY DEPOSIT. Concurrently with the execution and delivery of this
Lease, Tenant shall deposit the Security Deposit specified in Section 1.2 hereof
with Landlord. Landlord shall hold the same as security for the performance by
Tenant of all obligations on the part of Tenant hereunder. Landlord shall have
the right from time to time without prejudice to any other remedy Landlord may
have on account thereof, to apply such deposit, or any part thereof, to
Landlord's damages arising from, or to cure, any Default of Tenant. If Landlord
shall so apply any or all of such deposit, Tenant shall immediately deposit with
Landlord the amount so applied to be held as security hereunder. There then
existing no Default of Tenant, Landlord shall return the deposit, or so much
thereof as shall theretofore not been applied in accordance with the terms of
this Section 14.17, to Tenant on the date which is the last to occur of (i) the
date which is thirty (30) days after the last day of the Term of this Lease or
(ii) the date which is thirty (30) days after the date of delivery of the entire
Premises to Landlord in accordance with the terms of this Lease or (iii) the
date which is thirty (30) days after the last of Tenant's monetary obligations
to Landlord under this Lease have been paid and satisfied in full. While
Landlord holds such deposit, Landlord shall have no obligation to pay interest
on the same and shall have the right to commingle the same with Landlord's other
funds. If Landlord conveys Landlord's interest under this Lease, the deposit, or
any part thereof not previously applied, may be turned over by Landlord to
Landlord's grantee, and, if so turned over, Tenant agrees to look solely to such
grantee for proper application of the deposit in accordance with the terms of
this Section 14.17, and the return thereof in accordance therewith. The holder
of a mortgage shall not be responsible to Tenant for the return or application
of any such deposit, whether or not it succeeds to the position of Landlord
hereunder, unless such deposit shall have been received in hand by such holder.
 
-29-

--------------------------------------------------------------------------------




14.18 REMEDYING DEFAULTS. Landlord shall have the right, but shall not be
required, to pay such sums or to do any act which requires the expenditure of
monies which may be necessary or appropriate by reason of the failure or neglect
of Tenant to perform any of the provisions of this Lease, and in the event of
the exercise of such right by Landlord, Tenant agrees to pay to Landlord
forthwith upon demand all such sums, together with interest thereon at a rate
equal to 3% over the prime rate in effect from time to time at Bank of America
or such other banking institution in Boston, MA as designated from time to time
by Landlord (but in no event greater than the maximum rate of interest permitted
by law), as an additional charge.


14.19 HOLDING OVER. Any holding over by Tenant after the expiration or earlier
termination of the Term of this Lease shall be treated as a daily tenancy at
sufferance at a rate equal to the then fair rental value of the Premises but in
no event less than two (2) times the sum of (i) Basic Rent and (ii) Escalation
Charges in effect on the expiration or termination date. Tenant shall also pay
to Landlord all damages, direct and/or indirect (including any loss of a tenant
or rental income), sustained by reason of any such holding over. Otherwise, such
holding over shall be on the terms and conditions set forth in this Lease as far
as applicable.


14.20 WAIVER OF SUBROGATION. Insofar as, and to the extent that, the following
provision shall not make it impossible to secure insurance coverage obtainable
from responsible insurance companies doing business in the locality in which the
Property is located (even though extra premium may result therefrom) Landlord
and Tenant mutually agree that any property damage insurance carried by either
shall provide for the waiver by the insurance carrier of any right of
subrogation against the other, and they further mutually agree that, with
respect to any damage to property, the loss from which is covered by insurance
then being carried by them, respectively, the one carrying such insurance and
suffering such loss releases the other of and from any and all claims with
respect to such loss to the extent of the insurance proceeds paid with respect
thereto.


14.21 SURRENDER OF PREMISES. Upon the expiration or earlier termination of the
Term of this Lease, Tenant shall peaceably quit and surrender to Landlord the
Premises in neat and clean condition and in substantially the same condition as
of the Commencement Date, reasonable wear and tear excepted, together with all
alterations, additions and improvements which may have been made or installed
in, on or to the Premises prior to or during the Term of this Lease, excepting
only ordinary wear and use and damage by fire or other casualty for which, under
other provisions of this Lease, Tenant has no responsibility of repair and
restoration. Tenant shall remove all of Tenant's Removable Property and, to the
extent specified by Landlord, all alterations and additions made by Tenant and
all partitions wholly within the Premises; and shall repair any damage to the
Premises or the Building caused by such removal. Any Tenant's Removable Property
which shall remain in the Building or on the Premises after the expiration or
termination of the Term of this Lease shall be deemed conclusively to have been
abandoned, and either may be retained by Landlord as its property or may be
disposed of in such manner as Landlord may see fit, at Tenant's sole cost and
expense.


14.22 INTENTIONALLY DELETED. 
 
-30-

--------------------------------------------------------------------------------




14.23 BROKERAGE. Tenant warrants and represents that Tenant has dealt with no
broker in connection with the consummation of this Lease and, in the event of
any brokerage claims against Landlord predicated upon prior dealings with
Tenant, Tenant agrees to defend the same and indemnify Landlord against any such
claim.


14.24 SPECIAL TAXATION PROVISIONS. Landlord shall have the right at any time and
from time to time, to unilaterally amend the provisions of this Lease if
Landlord is advised by its Counsel that all or any portion of the monies paid by
Tenant to Landlord hereunder are, or may be deemed to be, unrelated business
income within the meaning of the United States Internal Revenue Code, or any
regulation issued thereunder, and Tenant agrees that it will execute all
documents or instruments necessary to effect such amendment or amendments,
provided that no such amendment shall result in Tenant having to pay in the
aggregate more money on account of its occupancy of the demised premises under
the provisions of this Lease as so amended and provided further, that no such
amendment or amendments shall result in Tenant receiving under the provisions of
this Lease less services than it is entitled to receive nor services of a lesser
quality. Anything contained in the foregoing provisions of this Lease
(including, without limitation, Article VI hereof) to the contrary
notwithstanding, neither Tenant nor any other person having an interest in the
possession, use, occupancy or utilization of the Premises, shall enter into any
lease, sublease, license, concession or other agreement for use, occupancy,
utilization of space in the Premises which provides for rental or other payment
for such use, occupancy or utilization of space, in whole or in part, on the net
income or profits derived by any person from the Premises leased, used, occupied
or utilized (other than an amount based on a fixed percentage or percentage of
receipts for sales) and any such recorded lease, sublease, license, concession
or other agreement shall be absolutely void and ineffective as a conveyance of
any right or interest in the possession, use, occupancy or utilization of any
part of the Premises.


14.25 HAZARDOUS MATERIALS. Tenant shall not (either with or without negligence)
cause or permit the escape, disposal, release or threat of release of any
biologically or chemically active or other Hazardous Materials (as said term is
hereafter defined) on, in, upon or under the Property or the Premises. Tenant
shall not allow the generation, storage, use or disposal of such Hazardous
Materials in any manner not sanctioned by law or by the highest standards
prevailing in the industry for the generation, storage, use and disposal of such
Hazardous Materials, nor allow to be brought into the Property any such
Hazardous Materials except for use in the ordinary course of Tenant's business,
and then only after written notice is given to Landlord of the identity of such
Hazardous Materials. If any lender or governmental agency shall ever require
testing to ascertain whether or not there has been any release of Hazardous
Materials, then the reasonable costs thereof shall be reimbursed by Tenant to
Landlord upon demand as additional charges but only if a release of Hazardous
Materials is found to have occurred at the Premises, the Building or the
Property during Tenant's occupancy as the result of the acts or omissions of
Tenant or its agents, employees, contractors or invitees. In addition, Tenant
shall execute affidavits, representations and the like, from time to time, at
Landlord's request concerning Tenant's best knowledge and belief regarding the
presence of Hazardous Materials on the Premises.
 
-31-

--------------------------------------------------------------------------------




The Tenant shall, at its own expense, remove, clean up, remedy and dispose of
(in compliance with all applicable laws, rules and regulations) all Hazardous
Materials generated or released by the Tenant or its officers, directors,
employees, contractors, servants, invitees, agents or any other person acting
under Tenant during the term of this Lease (or during such term as the Tenant is
in occupancy or possession of any part of the Premises, the Building or the
Property) at or from the Premises, the Building or the Property in compliance
with all Environmental Laws (as said term is hereafter defined) and further,
shall remove, clean up, remedy and dispose of all Hazardous Materials located
at, upon, under, within or in the Premises, the Building or the Property
generated by or resulting from its operations, activities or processes during
the term of this Lease (or such other periods of time as the Tenant may be in
occupancy or in possession of the Premises or any portion of the Property or
Building), in compliance with all Environmental Laws. In performing its
obligations hereunder, the Tenant shall use best efforts to avoid interference
with the use and enjoyment of the Building and the Property by other tenants and
occupants thereof. The provisions hereof shall survive expiration or termination
of this Lease.


The Tenant shall indemnify, defend and save harmless the Landlord and its
officers, directors, shareholders, employees, contractors, servants, invitees,
representatives and agents from and against all loss, costs, damages, claims,
proceedings, demands, liabilities, penalties, fines and expenses, including
without limitation, reasonable fees and costs for attorneys’ fees, consultants’
fees, litigation costs and clean-up costs asserted against or incurred by the
Landlord, its officers, directors, shareholders, employees, contractors,
servants, invitees representatives or agents at any time by reason of or arising
out of (i) any release or threat of release of any Hazardous Materials at, in,
upon, under or from the Premises, the Building or the Property where such
release or threat of release is the result of the acts or omissions of the
Tenant or its agents, servants, employees, contractors or invitees, or (ii) any
violation or alleged violation of any Environmental Laws governing Hazardous
Materials where such violation or alleged violation is the result of the acts or
omissions of the Tenant or its agents, servants, employees, contractors,
invitees, or any other person acting under Tenant. The indemnities set forth in
this Section shall survive expiration or termination of this Lease.


In addition to the requirements set forth above, the Tenant shall, within ten
(10) days of receipt, provide to the Landlord copies of any inspection or other
reports, correspondence, documentation, orders, citations, notices, directives,
or suits from or by any governmental authority or insurer regarding
non-compliance with or potential or actual violation of Environmental Laws. The
Landlord hereby expressly reserves the right to enter the Premises and all other
portions of the Building and the Property in order to perform inspections and
testing of the air, soil and groundwater for the presence or existence of
Hazardous Materials.


As used herein, the term “Hazardous Materials” shall mean and include, without
limitation, any material or substance which is (i) petroleum, (ii) asbestos,
(iii) designated as a “hazardous substance” pursuant to Section 311 of the
Federal Water Pollution Control Act, 33 U.S.C. SS 1251 et seq. (33 U.S.C. SS
1321) or listed in SS 307 of the Federal Water Pollution Control Act (33 U.S.C.
SS 1317), (iv) defined as a “hazardous waste” pursuant to Section 1004 of the
Resource Conservation and Recovery Act, 42 U.S.C. SS 6901 et seq. (42 U.S.C. SS
6903), (v) defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
SS 9601 et seq. (42 U.S.C. SS 9601), as amended and regulations promulgated
thereunder, or (vi) defined as “oil” or a “hazardous waste”, a “hazardous
substance”, a “hazardous material” or a “toxic material” under any other law,
rule or regulation applicable to the Property, including, without limitation,
Chapter 21E of the Massachusetts General Laws, as amended and the regulations
promulgated thereunder. As used herein, the term “Environmental Laws” shall
mean, without limitation, each and every law, rule, order, statute or regulation
described above in this Section, together with (i) any amendments thereto, or
regulations promulgated thereunder and (ii) any other laws pertaining to the
protection of the environment or governing the use, release, storage, generation
or disposal of Hazardous Materials, whether now existing or hereafter enacted or
promulgated.
 
-32-

--------------------------------------------------------------------------------




14.26 GOVERNING LAW. This Lease shall be governed exclusively by the provisions
hereof and by the laws of the Commonwealth of Massachusetts, as the same may
from time to time exist.


14.27 INDEPENDENT COVENANT. Tenant acknowledges and agrees that its covenant to
pay Basic Rent, Escalation Charges and other sums payable as additional charges
hereunder and to observe, perform and comply with any other obligations of
Tenant hereunder is independent of Landlord's obligation to act or refrain from
acting hereunder, and that in the event that Tenant shall have a claim against
Landlord, Tenant shall not have the right to deduct the amount allegedly owed to
Tenant from any Basic Rent, Escalation Charges or other sums payable as
additional charges due hereunder, it being understood that Tenant's sole remedy
for recovering upon such claim shall be to bring an independent legal action
against Landlord.


14.28 SURVIVAL PROVISION. It is expressly understood and agreed that any
indemnification by Tenant contained in this Lease shall survive any expiration
or earlier termination of this Lease.
 
[Remainder of Page Intentionally Left Blank - Signature Page Follows]


-33-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, in multiple copies,
each to be considered an original hereof, as of the date first set forth above.

        TENANT:       ZOOM TELEPHONICS, INC.  
   
   
  By:   /s/ Frank Manning  

--------------------------------------------------------------------------------

Its: President

 

        LANDLORD:       ESSEX RIVER VENTURES, INC.  
   
   
  By:   /s/ Robert B. King  

--------------------------------------------------------------------------------

Its: Executive Vice President

 
 
-34-

--------------------------------------------------------------------------------


 
EXHIBIT A


PLAN SHOWING PREMISES



--------------------------------------------------------------------------------


 
EXHIBIT B


INTENTIONALLY OMITTED



--------------------------------------------------------------------------------



EXHIBIT C


RULES AND REGULATIONS
 
1. The sidewalks, paved and/or landscaped areas shall not be obstructed or
encumbered by Tenant or used for any purpose other than ingress and egress to
and from the demised premises.


2. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the demised premises or
Building so as to be visible from outside the demised premises without the prior
written consent of Landlord, which will not be unreasonably withheld or delayed.
In the event of any violation of this paragraph, Landlord may remove same
without any liability, and may charge the expense incurred in such removal to
Tenant, as additional rent.


3. No awnings, curtains, blinds, shades, screens or other projections shall be
attached to or hung in, or used in connection with, any window of the demised
premises or any outside wall of the Building without the prior written consent
of Landlord, which will not be unreasonably withheld or delayed so long as said
awning or other item conforms to similar items installed in or upon other
portions of the Building. Such awnings, curtains, blinds, shades, screens or
other projections must be of a quality, type, design and color, and attached in
the manner, approved by Landlord. If any portion of the demised premises which
is not used for office purposes shall have windows, such windows shall be
equipped with curtains, blinds or shades approved by Landlord, and said
curtains, blinds or shades shall be kept closed at all times.


4. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were designed and constructed, and
no sweepings, rubbish, rags, acids, chemicals, process water, cooling water or
like substances shall be deposited therein. Said plumbing fixtures and the
plumbing system of the Building shall be used only for discharge of so-called
sanitary waste. All damage resulting from any misuse of said fixtures and/or
plumbing system by Tenant or anyone claiming under Tenant shall be borne by
Tenant.


5. Tenant must, upon the termination of its tenancy, return to Landlord all
locks, cylinders and keys to the demised premises and any offices therein.


6. Intentionally Deleted.


7. Tenant shall, at Tenant's expense, provide artificial light and electric
current for the employees of Landlord and/or Landlord's contractors while making
repairs or alterations in the demised premises.


8.  Tenant shall not make, or permit to be made, any unseemly or disturbing
odors or noises or disturb or interfere with occupants of the Building or those
having business with them, whether by use of any musical instrument, radio,
machine, or in any other way.
 

--------------------------------------------------------------------------------




9. Canvassing, soliciting, and peddling in the Building are prohibited and
Tenant shall cooperate to prevent the same.


10. Tenant shall keep the demised premises free at all time of pests, rodents
and other vermin, and Tenant shall keep all trash and rubbish stored in
containers of a type approved by Landlord, such containers to be kept at
locations designated by Landlord. Tenant shall cause such containers to be
emptied whenever necessary to prevent them from overflowing or from producing
any objectionable odors.


11. Landlord reserves the right to rescind, alter, waive and/or establish any
reasonable rules and regulations of uniform application to all tenants which, in
its judgment, are necessary, desirable or proper for its best interests and the
best interests of the occupants of the Building.


12. The access roads, driveways, entrances and exits shall not be obstructed or
encumbered by Tenant or used for any purpose other than ingress and egress.


-2-

--------------------------------------------------------------------------------




EXHIBIT D


INTENTIONALLY OMITTED



--------------------------------------------------------------------------------




EXHIBIT E


(ITEMS INCLUDED IN UTILITY
EXPENSES AND OPERATING EXPENSES)


A. Without limitation, Utility Expenses shall include:


Costs for electricity, fuel, oil, gas, steam, water and sewer use charges and
other utilities supplied to the Property and not paid for directly by tenants.
Utility Expenses shall not include Tenant’s charges for electricity used or
consumed in the Premises, which charges are paid directly by Tenant to the
utility provider.


B. Without limitation, Operating Expenses shall include:


1. All expenses incurred by Landlord or Landlord's representatives which shall
be directly related to employment of personnel, including amounts incurred for
wages, salaries and other compensation for services, payroll, social security,
unemployment and similar taxes, workmen's compensation insurance, disability
benefits, pensions, hospitalization, retirement plans and group insurance,
uniforms and working clothes and the cleaning thereof, and expenses imposed on
Landlord or Landlord's agents in connection with the operation, repair,
maintenance, cleaning, management and protection of the Property, and its
mechanical systems including, without limitation, day and night supervisors,
property manager, accountants, bookkeepers, janitors, carpenters, engineers,
mechanics, electricians and plumbers and personnel engaged in supervision of any
of the persons mentioned above: provided that, if any such employee is also
employed on other property of Landlord, such compensation shall be suitably
allocated by Landlord among the Property and such other properties.


2. The cost of services, materials and supplies furnished or used in the
operation, repair, maintenance, cleaning, management and protection of the
Property including, without limitation, fees and assessments, if any, imposed
upon Landlord, or charged to the Property, by any governmental agency or
authority or other duly authorized private or public entity on account of public
safety services, transit, housing, police, fire, sanitation or other services or
purported benefits.


3. The cost of replacements for tools and other similar equipment used in the
repair, maintenance, cleaning and protection of the Property, provided that, in
the case of any such equipment used jointly on other property of Landlord, such
costs shall be allocated by Landlord among the Property and such other
properties.


4. Premiums for insurance against damage or loss to the Building from such
hazards as shall from time to time be generally required by institutional
mortgagees in the Boston area for similar properties, including, but not by way
of limitation, insurance covering loss of rent attributable to any such hazards,
and public liability insurance.
 

--------------------------------------------------------------------------------




5. Where the Property is managed by Landlord or an affiliate of Landlord, a sum
equal to the amounts customarily charged by management firms in the Boston area
for similar properties, but in no event more than six percent (6%) of gross
annual income derived from the Property, whether or not actually paid, or where
managed by other than Landlord or an affiliate thereof, the amounts accrued for
management, together with, in either case, amounts accrued for legal and other
professional fees relating to the Property, but excluding such fees and
commissions paid in connection with services rendered for securing or renewing
leases and for matters not related to the normal administration and operation of
the Building.


6. If, during the Term of this Lease, Landlord shall make a capital expenditure,
the total cost of which is not properly includable in Operating Expenses for the
Operating Year in which it was made, there shall nevertheless be included in
such Operating Expenses for the Operating Year in which it was made and in
Operating Expenses for each succeeding Operating Year, an annual charge-off of
such capital expenditure. The annual charge-off shall be determined by dividing
the original capital expenditure plus an interest factor, reasonably determined
by Landlord, as being the interest rate then being charged for long-term
mortgages, by institutional lenders on like properties within the locality in
which the Building is located, by the number of years of useful life of the
capital expenditure, and the useful life shall be determined reasonably by
Landlord in accordance with generally accepted accounting principles and
practices in effect at the time of making such expenditure.


7. Betterment assessments provided the same are apportioned equally over the
longest period permitted by law.


8. Amounts paid to independent contractors for services, materials and supplies
furnished for the operation, repair, maintenance, cleaning and protection of the
Property.


-2-

--------------------------------------------------------------------------------




EXHIBIT F


(Cleaning Specifications)


A. Premises


Daily on Business Days except Saturdays, Sundays and those certain holidays
specified in the definition of "Business Days" in the Lease:


1. Empty all waste receptacles and ash trays and remove waste material from the
Premises.


2. Sweep and dust mop all uncarpeted areas using a dust-treated mop.


3. Vacuum all rugs and carpeted areas.


4. Hand dust and wipe clean with treated cloths all horizontal surfaces
including furniture, office equipment, window sills, door ledges, chair rails
and counter tops, within normal reach.


5. Wash clean all water fountains.


6. Upon completion of cleaning, all lights will be turned off and doors locked,
leaving the Premises in an orderly condition.


Quarterly:


Render high dusting not reached in daily cleaning to include:


1. Dusting all pictures, frames, charts, graphs and similar wall hangings.


2. Dusting all vertical surfaces, such as walls, partitions, doors and ducts.


3. Dusting of all pipes, ducts and high moldings.


B. LAVATORIES:


Daily on Business Days except Saturdays, Sundays and those certain holidays
specified in the definition of "Business Days" in the Lease:


1. Sweep and damp mop floors.


2. Clean all mirrors, powder shelves, dispensers and receptacles, bright work,
flushometers, pipes and toilet seat hinges.


3. Wash both sides of all toilet seats.
 

--------------------------------------------------------------------------------




4. Wash all basins, bowls and urinals.


5. Dust and clean all powder room fixtures.


6. Empty and clean paper towel and sanitary disposal receptacles.


7. Remove waste paper and refuse.


8. Refill tissue holders, soap dispensers, towel dispensers, vending sanitary
dispensers, material to be furnished by Landlord.


9. A sanitizing solution will be used in all lavatory cleaning.


Monthly:


1. Machine scrub lavatory floors.


2. Wash all partitions and tile walls in lavatories.


C. MAIN LOBBY, ELEVATORS, BUILDING EXTERIOR AND CORRIDORS


Daily on Business Days except Saturdays, Sundays and those certain holidays
specified in the definition of "Business Days" in the Lease:


1. Sweep and wash all floors.


2. Wash all rubber mats.


3. Clean elevators, wash or vacuum floors, wipe down walls and doors.


4. Spot clean any metal work inside lobby.


5. Spot clean any metal work surrounding building entrance doors.


Monthly:


All resilient tile floors in public areas to be treated equivalent to spray
buffing.


D. WINDOW CLEANING: Windows of exterior walls will be washed on the outside once
every six months and on the inside once every six months, weather permitting.


E. Tenant requiring services in excess of those described above shall request
same through Landlord, at Tenant's expense.


-2-

--------------------------------------------------------------------------------


 